Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s amendment of 24 June 2021, in which claims 12-14 have been amended, is acknowledged. 
Applicant’s Supplemental amendment of 1 July 2021, in which claims 12-14 have been amended, is acknowledged and has been entered. 
Claims 12-14 are pending in the instant application. 
Priority
The instant application is a Continuation of U.S. patent application 16/431,255, filed on 4 June 2019, now U.S. patent 10,647,668, which is a Continuation of U.S. patent application 15/943,810, filed on 3 April 2018, now U.S. patent 10,308,600, which is a Continuation of U.S. patent application 14/880,418, filed on 12 October 2015, now U.S. patent 9,932,306, which is a Continuation of U.S. patent application 14/594,788, filed on 12 January 2015, now U.S. patent 9,951,003, which is a Continuation of U.S. patent application 13/342,516, filed on 3 January 2012, now U.S. patent 8,933,119, which claims priority from U.S. Provisional Patent Application Number 61/429,325, filed on 3 January 2011, and from U.S. Provisional Patent Application Number 61/502,067, filed on 28 June 2011. There has been a mistake in the Application Data sheet (ADS) submitted on 12 May 2020: the prior application number 16/431,255 was missing (line 1, Domestic Benefit).
On 8 December 2021, Applicant has filed a petition under 37 C.F.R. 1.78(c) and (e) to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of 
Response to arguments of 24 June 2021 and 1 July 2021
In view of Applicant’s amendment to the claims of 1 July 2021, the rejection of claims 12-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has amended claims 12-14 by deleting the term “comprising” from the claims. 
Applicant’s arguments (Remarks of 24 June 2021, page 7) against the rejection of claims 12-14 under 35 U.S.C. 103(a) over Molenda, McElroy Reinhart, and Nakanishi, in view of Sussan, have been considered. Applicant has persuasively argued that none of the cited prior art references discloses the limited number of isothiocyanate surfactants recited in instant claims 12-14; that none of the prior art references of record, alone or in combination, teaches how to make any of the instantly claimed isothiocyanates; and that a non-obvious synthetic route employing biphasic aqueous conditions had to be developed specifically to access the instantly claimed isothiocyanate. As a result, the rejection of claims 12-14 under 35 U.S.C. 103(a) over Molenda, McElroy Reinhart, and Nakanishi, in view of Sussan, is herein withdrawn.
 The rejections of claims 12-14 under the judicially created doctrine of obviousness type double patenting over claims 1-10 of U.S. patent 10,308,600; over claims 1-8 of U.S. patent 9,932,306; over claims 1-8 of U.S. patent 9,828,337; over claims 1-3 of U.S. patent 9,962,361; over claims 1-6 of U.S. patent 9,951,005; over claims 1-4 of U.S. patent 9,951,004; over claims 1-2 of U.S. patent 8,933,119; over claims of US patents 9,951,003 and 9,771,322; over claims of U.S. patents 8,865,772, 9,642,827, 9,636,320, 9,504,667; over claims of U.S. patent 9,532,969; over claims of U.S. patents 8,865,765, 9,585,860, 9,687,463, 9,649,290, 9,655,874; over claims 1-
On 24 June 2021, Applicant has filed terminal disclaimers against co-pending U.S. Patent Application 16/430,981; and over U.S. patents 10,308,600; 9,932,306; 9,828,337; 9,962,361; 9,951,005; 9,951,004; 8,933,119; 9,951,003; 9,771,322; 8,865,772; 9,642,827; 9,636,320; 9,504,667; 9,532,969; 8,865,765; 9,585,860; 9,687,463; 9,649,290; 9,655,874; 10,363,236; 10,273,205; 10,287,246; 10,308,599; 10,434,081; 10,434,082; 10,647,668; 10,640,464; 10,343,990; 10,888,540; and 10,654,799. 

Allowable Subject Matter
Claims 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Molenda (US 2011/0150810) describes the closest prior art, namely N-lauroyl lysine, as a surfactant used in cosmetic compositions/aqueous conditioning compositions for hair (Abstract). 
The N-lauroyl lysine taught by Molenda is not anticipatory nor does it render obvious compound of the instant application represented by the chemical structure: 
    PNG
    media_image1.png
    177
    201
    media_image1.png
    Greyscale
, with substituents as defined in the instant claims, for the following reasons: prior art does not disclose the instantly claimed isothiocyanates, nor does it provide the motivation to convert the -amino group in N-lauroyl lysine into the corresponding isothiocyanate. Further, Applicant has persuasively argued (Remarks of 24 June 2021, page 7) that none of the cited prior art references discloses the limited number of isothiocyanate surfactants recited in instant claims 12-14; that none of the prior art references of record, alone or in combination, teaches how to make any of the instantly claimed isothiocyanates; and that a non-obvious synthetic route employing biphasic aqueous conditions had to be developed specifically to access the instantly claimed isothiocyanates.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627